Concurring Opinion by
Judge Palladino:
I concur in the result achieved by the majority; I disagree, however, with the rationale employed.
*118The majority correctly outlines the development of the law affecting venue for Commonwealth parties through January 30, 1982 when the Attorney General deleted 37 Pa. Code §111.2, the regulation which designated local offices of the Department of Transportation (DOT) for purposes of venue. The majority then acknowledges that at the time the suits now before us were filed there existed no such designation by the Attorney General, but holds “that the deletion has no effect upon the determination of where venue lies in the cases now before us. ” Slip op. at 5. I disagree.
I first note that the statute does not apply solely to DOT; it applies to all Commonwealth parties. Although DOT has offices in all 67 counties, this is not true for all Commonwealth parties. I do not, therefore, find that interpreting “local office ’ ’ to mean “all local offices ’ ’ leads to an abused result as the majority contends. I disagree with the majority’s assertion, that if the legislature had intended to lay venue against DOT in all 67 counties it could have done so “by simply providing that suit could be brought in any county of the Commonwealth,” because the assertion does not take into consideration that the statute applies to all Commonwealth parties.
To the contrary, the legislature drafted a statute which could reasonably be applied to all Commonwealth parties and then delegated to the Attorney General1 the authority to mold the statutory requirements to fit the peculiar needs of each individual Commonwealth party. This the Attorney General did when it promulgated 37 Pa. Code §§111.1 and 111.2. Pursuant to its delegated authority, the Attorney General initially designated venue to be proper in the same places *119that service of process could be made. Also pursuant to its delegated authority, it deleted its designation. The deletion was a proper exercise of its authority and this Court may not preempt that authority by declaring that the deletion is of no effect.
The effect of the deletion of §111.2 is that for purposes of venue the Attorney General has not designated local and principal offices for Commonwealth agencies. Because this Court is not authorized to make the designation, we must adhere to our role of interpreting the existing law. The existing law is Section 8523 of the Judicial Code, 42 Pa. C. S. §8523 which states that venue is proper in the county of the principal or local office of a Commonwealth party.
The Joint State Government Commission’s Report on Sovereign Immunity, which formed the basis of the Sovereign Immunity Act2, 42 Pa. C. S. §§8521-8528, of which §8523 is a part, states that the proposed venue provisions incorporated the definition of corporate offices contained in Pa. R.C.P. No. 2179(a) which provides that they are located in the county where its registered or principal place of business is located, or a county where it regularly conducts business. Joint State Government Commission’s Report at p. 22. The report further states:
The proposed venue provision affords a great deal of discretion to plaintiffs to determine where suit will be filed. Under these provisions, no resident of the Commonwealth should be required to initiate suit against the Commonwealth in a distant, inconvenient county-

Id.

*120It is clear that the legislative intent was to make it convenient for plaintiffs to sue the Commonwealth. The majority’s conclusion that venue is proper in only Philadelphia, Dauphin and Allegheny Counties does not facilitate suits against D.O.T. by many residents, especially those in the northern part of the Commonwealth. Because the objective of statutory interpretation is to effectuate the purposes of the General Assembly and the contemporaneous legislative history is an appropriate source from which to ascertain that intent3, I conclude that in the absence of an effective designation of principal and local offices for purposes of venue by the Attorney General, venue is proper in all counties in which a Commonwealth party has a local office.
Additionally, I find the majority’s reliance on Cortese v. Department of Transportation, 76 Pa. Commonwealth Ct. 462, 463 A.2d 1293 (1983) inapposite because at the time the Córtese suit was filed the Attorney General’s regulation was in effect and was applied to the facts of that case. Similarly, the majority’s analogy to Pa. R.C.P. No. 1006 is misplaced. While it is true that Pa. R.C.P. No. 1006(a) provides that venue is proper where process may be served, it also provides for venue “in any other county authorized by law”. Thus venue is not limited to those counties where process may be served.
I would affirm the orders of the Courts of Common Pleas for the reason that DOT maintains local offices in each of the counties where the suits now before us were filed, and therefore venue is proper in each of these counties.
Judge Craig joins in this Concurring Opinion.

 See Act of September 28, 1978, P.L. 788, §3(b), 42 Pa. C. S. 3. App.: 11.


 See Carroll v. County of York, 496 Pa. 363, 437 A.2d 394 (1981).


 See 1 Pa. C. S. §1921.